                Case 20-12737-KBO               Doc 142       Filed 11/16/20         Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                          )    Chapter 11
In re:                                                    )
                                                          )    Case No. 20-12737 (KBO)
Pennsylvania Real Estate Investment                       )
Trust, et al.                                             )    (Jointly Administered)
                           Debtors.                       )
                                                          )
                                                          )    Re: D.I. 15

                 LIMITED OBJECTION TO PROPOSED PLAN OF
             REORGANIZATION AND RESERVATION OF RIGHTS OF
           THE PRUDENTIAL INSURANCE COMPANY OF AMERICA AND
         TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

         Creditors The Prudential Insurance Company of America and Teachers Insurance and

Annuity Association of America (“WG Park Lenders”), by and through their counsel, hereby file

this Limited Objection and Reservation of Rights (the “Objection”) with respect to the Joint

Prepackaged Chapter 11 Plan of Reorganization of Pennsylvania Real Estate Investment Trust

and Certain of Its Direct and Indirect Subsidiaries (Docket No. 15) (the “Plan”)1 and Disclosure

Statement Relating to the Joint Prepackaged Chapter 11 Plan of Reorganization of Pennsylvania

Real Estate Investment Trust and Certain of Its Direct and Indirect Subsidiaries (Docket No. 17)

(the “Disclosure Statement”), and state as follows:

         1.       Prior to the Petition Date, WG Park Lenders provided a loan to non-Debtors WG

Park, L.P. and WG Park – Anchor B LP (each a “WG Park Borrower” and collectively “WG

Park Borrowers”) in the original principal amount of $170,000,000 on or about September 21,

2015 (the “WG Park Loan”).




1
         Capitalized terms not defined herein shall have the meanings ascribed to them as in the Plan.


USA.602669881.4/B7F
             Case 20-12737-KBO         Doc 142    Filed 11/16/20    Page 2 of 5




       2.     Debtor PREIT Associates, L.P. (“PALP”) executed certain guarantees of the

obligations owed to WG Park Lenders by WG Park Borrowers under the WG Park Loan. PALP

is also the ultimate owner of each WG Park Borrower.

       3.     The WG Park Loan, the obligations WG Park Borrowers owe thereunder, and the

real property securing these obligations fall outside of this bankruptcy. However, PALP’s

guarantees related to the WG Park Loan are governed by this bankruptcy case and the Plan.

       4.     As a result, the language of the Plan creates certain uncertainties as to how WG

Park Lenders will be treated. For instance, it is unclear whether: (a) WG Park Lenders’ claims

constitute Secured Property-Level Debt Claims or General Unsecured Claims; (b) PALP’s

guarantees related to the WG Park Loan and WG Park Lenders’ claims related thereto will be

specifically Reinstated (such as in accordance with §4.3 of the Plan); or (c) the restrictive

provisions of, among others, Sections 4.9, 7.3, 7.4, 7.5, and 7.6 will apply to WG Park Lenders

and their claims. WG Park Lenders understand, however, that Debtors intend to Reinstate all

obligations and liabilities of PALP and rights and claims of WG Park Lenders against PALP as

they relate to the WG Park Loan and related loan documents.

       5.     Debtors and WG Park Lenders have been in discussion regarding potential

language to modify the Plan or insert into the Order Confirming Plan that would clarify the

concerns set forth in ¶4 of this Objection and otherwise raised with Debtors. On or about

November 13, 2020, WG Park Lenders requested that the following language be added to any

Order Confirming the Plan, which would address WG Park Lenders’ issues and concerns with

respect to the Plan and Disclosure Statement:

              Notwithstanding anything to the contrary in the Plan, the Plan
              Supplement, the Confirmation Order, or any other documents
              referenced therein (as any of the foregoing may be amended,
              modified, or otherwise changed), the loan documents and other
             Case 20-12737-KBO          Doc 142     Filed 11/16/20       Page 3 of 5




              agreements evidencing or otherwise related to the loan made by The
              Prudential Insurance Company of America and Teachers Insurance
              and Annuity Association of America (“WG Park Lenders”) on or
              about September 21, 2015 to non-Debtors WG Park, L.P. and WG
              Park – Anchor B LP (the “WG Park Loan”) and all of WG Park
              Lenders’ legal, equitable, contractual, or other rights and claims
              thereunder or in connection therewith shall remain unaltered and in
              full force and effect, enforceable by their terms against the parties
              thereto (whether Debtors or non-Debtors) and unaffected by the
              Debtors’ bankruptcy proceedings or any filings or orders entered
              therein. All Claims held by WG Park Lenders against Debtors and
              all other parties related to the WG Park Loan, including all of
              Debtors’ guarantees of any obligations owed in connection
              therewith, shall similarly remain unaltered, in full force and effect,
              and shall otherwise be Reinstated. For the avoidance of doubt,
              Section 4.3 of the Plan shall apply to reinstate Debtors’ guarantees
              of or related to the WG Park Loan in full, and the restrictions set
              forth in Article VII of the Plan (including Sections 7.3, 7.4, 7.5, and
              7.6) shall not affect WG Park Lenders’ legal, equitable, and
              contractual rights or their Claims related to the WG Park Loan or
              Debtors’ guarantees in connection therewith.

       6.     To the extent that Debtors and WG Park Lenders are not able to agree upon such

proposed language, WG Park Lenders object to the Plan and their treatment thereunder. In the

event that Debtors and WG Park Lenders come to such an agreement, WG Park Lenders will

withdraw this Objection either directly or through language included in the Confirmation Order.

       7.     WG Park Lenders otherwise reserve all rights with respect to the Disclosure

Statement, the Plan, any amendments to the foregoing, and any proposed confirmation order (or

order approving the Disclosure Statement).

       WHEREFORE, WG Park Lenders respectfully request that this Court deny approval of the

Disclosure Statement and confirmation of the Plan unless and until Debtors and WG Park Lenders

reach agreed-upon language addressing the concerns raised herein.

                          [remainder of page intentionally left blank]
            Case 20-12737-KBO   Doc 142   Filed 11/16/20     Page 4 of 5




Dated: November 16, 2020
                                   Respectfully submitted:

                                   BRYAN CAVE LEIGHTON PAISNER LLP
                                   Jason J. DeJonker (IL Bar No. 6272128)
                                   Nick Marcus (IL Bar No. 6334691)
                                   161 North Clark Street, Suite 4300
                                   Chicago, Illinois 60601-3315
                                   Telephone:     (312) 602-5000
                                   Facsimile:     (312) 602-5050
                                   Email:         jason.dejonker@bclplaw.com
                                                  nick.marcus@bclplaw.com

                                          -and-

                                   BRYAN CAVE LEIGHTON PAISNER LLP

                                   /s/ Mark I. Duedall
                                   Mark I. Duedall (DE Bar No. 3346)
                                   One Atlantic Center - Fourteenth Floor
                                   1201 W. Peachtree Street, NW
                                   Atlanta, Georgia 30309-3488
                                   Telephone:     (404) 572-6600
                                   Facsimile:     (404) 572-6999
                                   Email:         mark.duedall@bclplaw.com

                                   ATTORNEYS FOR WG PARK LENDERS
              Case 20-12737-KBO          Doc 142      Filed 11/16/20     Page 5 of 5




                                     CERTIFICATE OF SERVICE


       This is to certify that I have on this day electronically filed the foregoing Limited Objection

to Proposed Plan of Reorganization and Reservation of Rights of the Prudential Insurance

Company of America and Teachers Insurance and Annuity Association Of America using the

Court’s CM/ECF filing system, which sends a notice of this filing and an accompanying link as

service on all parties who have filed a notice of appearance in this case under the Court’s CM/ECF

system, pursuant to BLR 5005-8.

Dated: November 16, 2020

                                              BRYAN CAVE LEIGHTON PAISNER LLP

                                              /s/ Mark I. Duedall
                                              Mark I. Duedall (DE Bar No. 3346)
                                              One Atlantic Center - Fourteenth Floor
                                              1201 W. Peachtree Street, NW
                                              Atlanta, Georgia 30309-3488
                                              Telephone:     (404) 572-6600
                                              Facsimile:     (404) 572-6999
                                              Email: mark.duedall@bclplaw.com


                                              ATTORNEYS FOR WG PARK LENDERS
